Citation Nr: 1109227	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to an increased disability rating for patellofemoral pain syndrome, right knee, currently evaluated as 10 percent disabling prior to July 8, 2008, 40 percent disabling from July 8, 2008 to December 15, 2008, and 20 percent disabling from December 16, 2008.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's April 2008 substantive appeal, he requested a Board hearing in Washington, DC.  He was scheduled for such a hearing in May 2010; however, his attorney asked that the hearing be rescheduled as she was going to be out of town on the date of the hearing.  Another hearing was scheduled for September 2010.  In a September 2010 letter, the Veteran's attorney reported that she did not receive a copy of the hearing notice.  The hearing was rescheduled for February 2011.  In January 2011, the Veteran's attorney requested that the February 2011 hearing in Washington, DC be rescheduled for an in-person hearing at the RO in Huntington, West Virginia (also called a "Travel Board") or video hearing at the RO.  Travel Board and video conference hearings are scheduled by the RO.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing at the Huntington, West Virginia RO in accordance with the usual procedures.  The Veteran and his attorney should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



